 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10                                      SACRAMENTO DIVISION

11

12 THE TRAVELERS INDEMNITY                              Case No. 2:19-CV-01892-WBS-EFB
   COMPANY, a Connecticut corporation,
13                                                      ORDER GRANTING STIPULATED
                 Plaintiff,                             REQUEST OF THE PARTIES TO
14                                                      CONTINUE TO STAY THIS ACTION
         v.                                             PENDING PROCEEDINGS IN
15                                                      UNDERLYING ACTION
   CALIFORNIA DEPARTMENT OF TOXIC
16 SUBSTANCES CONTROL; TOXIC
   SUBSTANCES CONTROL ACCOUNT;
17 and COLLINS & AIKMAN PRODUCTS,
   LLC, a cancelled Delaware limited liability          Complaint Filed:        September 18, 2019
18 company,

19                 Defendants,

20

21         The Court, having considered the parties’ joint request that this insurance coverage action
22 continue to be stayed pending proceedings in an underlying case entitled California Department of

23 Toxic Substances Control, et al. v. Jim Dobbas, Inc., et al., E.D. Cal., Case No. 2:14-CV-00595-

24 WBS-EFB (the “DTSC Action”), finds that good cause exists to continue to stay this action, and

25 grants the requested stay on the following terms:

26         1.      This case continues to be stayed pending resolution of the DTSC Action, or upon
27                 thirty (30) days’ written notice of either party, whichever is earlier;
28                                       1           Case No. 2:19-CV-01892-WBS-EFB
      ORDER GRANTING STIPULATED REQUEST OF THE PARTIES TO CONTINUE TO STAY THIS
                 ACTION PENDING PROCEEDINGS IN UNDERLYING ACTION
 1          2.     The Status Conference is reset for November 22, 2021 at 1:30 p.m.;

 2
            3.     A Joint Status Report re status of this action and further proceedings shall be filed
 3
                   no later than November 8, 2021 if the case has not been dismissed and the stay has
 4
                   not been lifted by that date.
 5
            IT IS SO ORDERED.
 6
     Dated: July 1, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                       2           Case No. 2:19-CV-01892-WBS-EFB
      ORDER GRANTING STIPULATED REQUEST OF THE PARTIES TO CONTINUE TO STAY THIS
                 ACTION PENDING PROCEEDINGS IN UNDERLYING ACTION
